United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30945
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WARNER D. WILLIAMS,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 3:05-CR-30014-1
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

Warner D. Williams on appeal has filed a motion to withdraw and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Williams has filed a response and moves for release pending

appeal.   Our independent review of counsel’s brief, Williams’s

response, and the record discloses no nonfrivolous issue.

Accordingly, the FPD’s motion to withdraw is GRANTED, Williams’s

motion for release pending appeal is DENIED, counsel is excused



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30945
                                 -2-

from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.